Citation Nr: 1725065	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from December 1993 to December 1997, and had additional Air Force Reserves service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for eczema, and rated 0 percent, effective January 7, 2011.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  An October 2012 rating decision increased the rating for eczema to 10 percent, also effective January 7, 2011.  In November 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  In January 2015 this matter was remanded for further development.

[The Veteran had also appealed a denial of service connection for asthma.  A May 2016 rating decision awarded him service connection for asthma, rated 30 percent, effective January 2011.  Accordingly, that matter is resolved, and no longer on appeal.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2015 remand, the Veteran was scheduled for a February 2017 VA examination to assess the severity of his eczema, but failed to report.  By telephone in March 2017 he requested to reschedule the examination, indicating that his failure to report was due to inclement weather; he indicated he would report for a rescheduled examination.  The Board finds that he has presented good cause for his failure to report for examination in February 2017, and that the examination should be rescheduled.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record updated (to the present) records of the Veteran's VA evaluations and treatment for eczema. 

2.  Thereafter, the AOJ should arrange a dermatology examination of the Veteran to assess the severity of his service-connected eczema.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Based on examination of the Veteran and review of his record, the examiner should provide responses to the following: 

(a) Please indicate the percentages of the Veteran's entire body and exposed areas affected by eczema. 

(b) Has the eczema required systemic therapy such as with corticosteroids or other immunosuppressive drugs?  If so, please ascertain the frequency and duration of such therapy (in terms of weeks during a 12 month period). 

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

